Citation Nr: 1614446	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  07-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

2. Entitlement to a rating in excess of 20 percent for service-connected post-operative left medial meniscectomy with arthritis.

3. Entitlement to a total disability rating based on individual unemployability
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
October 2005 rating decision by a Regional Office (RO) of the Department of
Veterans Affairs (VA), which continued a 20 percent evaluation for a left knee disability, and denied both service connection for a right knee disability and a TDIU claim.

In August 2012 a Travel Board hearing was scheduled at the RO before the undersigned Veteran's Law Judge, and the Veteran did not appear which will be addressed below.
 
This case was previously remanded in December 2012 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, in August 2012 the Veteran was scheduled for a Travel Board hearing and it was reported that he failed to appear at the hearing.  A review of the record shows that the July 2012 notice of the Travel Board hearing was sent to the Veteran at a certain address but was returned to the RO from the United States Postal Service as undeliverable.  It does not appear that the Veteran received proper notification of the requested Travel Board hearing.  Subsequently, in April 2015 the Veteran again requested a Travel Board hearing and reported that he did not receive the July 2012 notice.  The Veteran's correct address has been identified, as indicated in a Statement in Support of Claim (VA Form 21-4138), received in June 2015.  The Veteran has a right to a hearing, but one has not yet been held.  38 C.F.R. § 20.700(a), (e) (2015).  A remand is therefore necessary to reschedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran's Travel Board hearing.  Proper notification of the hearing should be issued using the last address of record.  See June 2015 Statement in Support of Claim (VA Form 21-4138).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


